20t904909
reg

                               UNITED STATES BANKRUPTCY COURT
                                  NORTHERN DISTRICT OF OHIO
                                        ATC LEVELAND

IN RE:                                              Case   No. 19-13919

DE'BORAH ANN TRAYLOR                                Chapter 13
IRA TRAYLOR
                                                    Judge Arthur Harris
                  Debtor(s).

                                                    NOTICE OF APPEARANCE AND DEMAND
                                                    FOR SERVICE OF PAPERS OF BANK OF
                                                    AMERICA, N.A. (PROPERTY LOCATED AT
                                                    760 EAST 260TH STREET, EUCLID, OH 44132)




         PLEASE TAKE NOTICE that the undersigned appears for Bank of America, N.A., Creditor,

and, pursuant to Fed. R. Bankr. P.2002, go0l , and 9010, demands that all Notices glven or required to

be given in this case and all papers served or required to be serued in this case, be given to and served

upon the undersigned at the office, post office address and telephone number set forth below.

         PLEASE TAKE FURTHER NOTICE that the foregoing demand includes not only the notice and

papers referred to in the Fed. R. Bankr.   P. specified   above, but also include, without limitation, orders


and notices of any application, motion, petition, pleading, request, complaint or demand, whether formal

or informal, whether written or oral and whether transmitted or conveyed by mail, delivery, telephone,

telegraph, telex or otherwise, which affect or seek to affect in any way, the rights and obligations of the

above referenced creditor, or, interests with respect to the above captioned debtors, or, which require or




  19-13919-aih      Doc 11     FILED 07/09/19         ENTERED 07/09/19 13:46:53             Page 1 of 3
seek to require, any act, delivery of any properly, payrnent or other conduct by said creditor.



                                                   ssllqLfgJ.e[
                                                   l0',rud
                                                                lE
                                                             J. Boll III
                                                   Ilar I(egishation #00729g2
                                                   (51-11 241-3   r00 x-3202

                                                    Attorney(s) for Bank of America, N.A.
                                                    LERNER, SAMPSON & ROTHFUSS
                                                    P.O. Box 5480
                                                    Cincinnati, OH 45201 -5480
                                                    (513) 241-4094 Fax
                                                    (877) 661-1891 Toll Free Fax
                                                    nohbk@lsrlaw.com




  19-13919-aih       Doc 11     FILED 07/09/19       ENTERED 07/09/19 13:46:53            Page 2 of 3
                                   CERTIFICATE OF SERVICE

            The undersigned cerlifies that a copy of the foregoing Notice of Appearance and
     Demand for Service of Papers was electronically transmitted on July 9, 2019 via the
     Court's CM/ECF system to the following who are listed on the Court's Electronic Mail
     Notice list.

    Arleesha Wilson, Esq., Attorney for Debtor
    4208 Prospect Avenue
     Cleveland, OH 44103
    justice@attomeyawilson. com

     Lauren Helbling, Trustee
     BP Tower
     200 Public Square
     Suite 3860
     Cleveland, OH 441 1 4-2321
     lhelbling@ch 1 3 cleve. com

     Office of the U.S. Trustee
     Howard Metzenbaum U.S. Courthouse
     201 Superior Avenue
     Cleveland, OH 44114
     (Registered address)@usdoj. gov

                                                 ffi
                                              Bar Regisrraf ion *00
                                              (sr.3) 241-3roo
                                                                    729g2
                                                              x_jzoz
                                         Attorney(s) for Bank of America, N.A.
                                         LERNER, SAMPSON & ROTHFUSS
                                         P.O. Box 5480
                                         Cincinnati, OH 45201-5480
                                         (s13) 241-4094 Fax
                                         (811) 661-1891To11 Free Fax
                                         nohbk(@lsrlaw.com




19-13919-aih   Doc 11     FILED 07/09/19     ENTERED 07/09/19 13:46:53           Page 3 of 3
